internal_revenue_service number release date index number -------------------------- ---------------------------------------------------- --------------------------------------------------- ------------------ ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- ----------------------- telephone number --------------------- refer reply to cc intl b02 plr-150093-09 date date ------------- ------------- legend taxpayer year year date country x ---------------------------------------------------- ------- ------- ------------------ ---------------------------- law firm y accounting firm z --------------------------------- --------------------------------------- dear ----------------- this is in response to a letter received by our office on date submitted on behalf of taxpayer by its authorized representative requesting an extension of time under sec_301_9100-3 to make the election provided by sec_953 of the internal_revenue_code code to be treated as a domestic_corporation for u s tax purposes commencing on the first day of taxpayer’s taxable_year for year and make the election provided by sec_831 of the code for the alternative_tax for certain small insurance_companies for year the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-150093-09 taxpayer is an insurance_company incorporated in country x on date year taxpayer’s principal activity is to insure for various risks of loss taxpayer also reinsures and retrocedes risk to and from another insurance_company taxpayer contracts for its supervisory general and administrative and insurance services with various service providers and professional organizations as a result taxpayer has no employees of its own and has no depreciable assets in the course of forming and initiating the operations of taxpayer taxpayer retained the services of law firm y taxpayer relied on law firm y’s expertise on complying with u s federal_income_tax law firm y concluded that taxpayer qualified as a small insurance_company exempt from taxation under sec_501 of the code law firm y also referred taxpayer to accounting firm z to handle the filing of all necessary u s federal tax returns and filing_requirements arising out of the formation of taxpayer as a country x domiciled insurance_company law firm y advised accounting firm z that taxpayer was exempt from u s federal income_taxation pursuant to sec_501 accordingly accounting firm z prepared form_990 return of organization exempt from tax for taxpayer’s first taxable_year ending december year and subsequent taxable years neither law firm y nor accounting firm z advised taxpayer of the elections under sec_953 and sec_831 until year in year law firm y informed accounting firm z that taxpayer was not eligible to be treated as an insurance_company exempt from tax under sec_501 because the gross_receipts of the controlled_group to which taxpayer is a member exceed dollar_figure for year and subsequent taxable years in year law firm y first advised taxpayer that it was eligible to make the election under sec_953 to be treated as a domestic_corporation for u s tax purposes and the small_business election for non-life insurance_companies under sec_831 for year taxpayer represents that an extension to file a form 1120-pc u s property and casualty insurance_company income_tax return was filed for year and subsequent taxable years also taxpayer represents that it has not received notice from the irs with respect to the failure of late filing of any return or form the substantive and procedural rules for making a sec_953 election are contained in notice_89_79 1989_2_cb_392 and revproc_2003_47 2003_2_cb_55 respectively these rules provide that the election must be filed by the due_date prescribed in sec_6072 including extensions for the u s income_tax return that is due if the election becomes effective sec_4 revproc_2003_47 in addition an electing_corporation must use the calendar_year as its annual_accounting_period for u s tax purposes unless it joins in the filing of a consolidated_return and plr-150093-09 adopts the parent corporation's tax_year sec_1 notice_89_79 the sec_953 election was not filed by the due_date of the return for the year taxable_year and thus was not a timely election generally insurance_companies other than life_insurance_companies are taxable under sec_831 of the code on their taxable_income however certain eligible companies pay an alternative_tax provided in sec_831 based only on their taxable_investment_income sec_831 requires that a company elect the application of the alternative_tax imposed by sec_831 for the taxable_year the statute does not contain a due_date the election under sec_831 is listed in sec_301_9100-8 of the regulations as section f of the technical_and_miscellaneous_revenue_act_of_1988 and is available for taxable years beginning after date sec_301_9100-8 prescribes the time and manner for making the election under sec_831 that section provides that the election must be made by the later of - a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election was effective or b date sec_301_9100-8 also provides that if the tax_return has not been filed prior to making the election under sec_831 the election must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective if such tax_return is filed prior to the making of the election the statement must be attached to an amended tax_return of the first taxable_year for which the election is to be effective the sec_831 election was not timely made in accordance with these provisions sec_301_9100-1 provides in relevant part that the commissioner in his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all the subtitles of the code except subtitles e g h and i sec_301_9100-1 provides than an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of plr-150093-09 the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service failed to make the election because intervening events beyond the taxpayer's control failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the internal_revenue_service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by granting the relief based solely on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 with respect to the election under sec_953 and sec_831 accordingly taxpayer is granted and extension of time of days from the date of this ruling letter to make the election provided by sec_953 in accordance with the rules set forth in notice_89_79 and revproc_2003_47 to be treated as a domestic_corporation for u s tax purposes effective for the tax_year ended on december year further taxpayer is granted an extension of time of days from the date of this ruling letter to make the election provided by sec_831 for the tax_year ended on december year the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the elections under sec_953 or sec_831 sec_301_9100-1 notwithstanding that an extension of time is granted under sec_301_9100-3 to make the elections under sec_953 and sec_831 penalties and interest that would otherwise be applicable if any continue to apply with respect to the income_tax return for the tax_year ended on december year plr-150093-09 a copy of this ruling letter should be associated with taxpayer's sec_953 and elections the ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling is being furnished to your authorized representative sincerely jeffery g mitchell special counsel international
